DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0307903 by Siminoff.

Regarding claim 1, a method comprising: 
receiving user input that includes image information (fig. 8 (810), paragraph 0007-0016, 0123 teaches receiving of image information); 
compiling a custom image database using the image information, the custom image database containing a plurality of images that depict 
storing the custom image database in local memory of a doorbell device (in addition to discussion above, paragraph 0058, 0107, 0125 teaches storing image information in local memory); 
capturing an ambient image with a camera of the doorbell device (in addition to discussion above, fig. 8 (820), paragraph 0058, 0107, 0123-0125 teaches capturing an image); 
determining whether any person depicted in the ambient image matches any of the relevant individuals by comparing the ambient image to the plurality of images at the doorbell device (in addition to discussion above, fig. 8 (830, 840), paragraph 0125-0127 teaches matching of relevant individuals); and 
when any person depicted in the ambient image matches any of the relevant individuals, generating an alert (in addition to discussion above, fig. 8 (850), paragraph 0127 teaches based on matching generate alert).

Regarding claim 2, the method further comprising: compiling the custom image database at the doorbell device (in addition to discussion above, paragraph 0056-0057, 0107 teaches database at doorbell device).

Regarding claim 3, the method further comprising: compiling the custom image database by receiving the custom image database at the doorbell device from a cloud server that is remote from the doorbell device (in addition to discussion above, paragraph 0056-0057, 0107 teaches database at doorbell device).

Regarding claim 4, the method further comprising: 
when the image information includes threat criteria, a geographic location, and a location range, parsing the threat criteria to identify relevant image databases to query (in addition to discussion above, paragraph 0056, 0059, 0061, 0102, 0107, 0109, 0125 teaches image information); and 
retrieving the plurality of images from the relevant image databases (in addition to discussion above, paragraph 0125 teaches comparing images), 
wherein each of the plurality of images depicts a respective registered individual who is associated with (1) a respective criminal history that matches the threat criteria and (2) a respective residence that falls within the location range of the geographic location (in addition to discussion above, paragraph 0125 teaches comparing images for relevant individual), and 
wherein the relevant individuals include the respective registered individual depicted in each of the plurality of images (in addition to discussion above, paragraph 0125 teaches comparing images for relevant individual).

Regarding claim 5, the method further comprising: 
when the image information includes a plurality of grey-list images, each of which depicts a respective user-identified individual, compiling the plurality of grey-list images into the custom image database (in addition to discussion above, paragraph 0056, 0059, 0107 teaches images of suspect persons or criminals), 
wherein the relevant individuals include the respective user-identified individual depicted in each of the plurality of grey-list images (in addition to discussion above, paragraph 0056, 0059, 0107 teaches images of suspect persons or criminals).

Regarding claim 7, the method further comprising: receiving the user input from a user device via a network (in addition to discussion above, paragraph 0057, 0063, 0100, 0131, 0133 teaches user interface).

Regarding claim 8, the method further comprising: receiving the user input from a user interface of the doorbell device (in addition to discussion above, paragraph 0057, 0063, 0100, 0131, 0133 teaches user interface).

Claim 9 is rejected for the same reason as discussed in the corresponding claim 1 above (in addition to claim 1, fig. 1 (100) shows doorbell, 108 local memory, 102 camera).
Claim 10 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 11 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 13 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 14 is rejected for the same reason as discussed in the corresponding claim 8 above.
Claim 15 is rejected for the same reason as discussed in the corresponding claim 1 above (in addition to claim 1, fig. 1, 118 shows cloud server, 100 shows doorbell, 108 local memory, 102 camera).
Claim 16 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 17 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 19 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 20 is rejected for the same reason as discussed in the corresponding claim 8 above.





Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0307903 by Siminoff in view of US 2019/0373186 by Ortiz Egea et al.

Regarding claim 6
vector mapping the plurality of images with an artificial intelligence model to identify respective facial recognition characteristics of each of the relevant individuals; 
vector mapping the ambient image with the artificial intelligence model to identify personal facial characteristics of any person depicted in the ambient image; and 
determining that any person depicted in the ambient image matches any of the relevant individuals
	Ortiz Egea et al. discloses the method further comprising: 
vector mapping the plurality of images with an artificial intelligence model to identify respective facial recognition characteristics of each of the relevant individuals (fig. 3); 
vector mapping the ambient image with the artificial intelligence model to identify personal facial characteristics of any person depicted in the ambient image (fig. 3); and 
determining that any person depicted in the ambient image matches any of the relevant individuals (fig. 3, paragraph 0042, 0044, 0058-0059, 0061 teaches using an artificial intelligence model matches images).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include vector mapping the ambient image with the artificial intelligence model to identify personal facial characteristics of any person depicted in the ambient image, as taught by Ortiz Egea et 

Claim 12 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 18 is rejected for the same reason as discussed in the corresponding claim 6 above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484